IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-69,020-01


EX PARTE BRAD ALLEN BROUSSARD, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 994484 IN THE 177TH DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk of
the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte Young, 418
S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated robbery and sentenced
to fifty years' imprisonment. The First Court of Appeals affirmed his conviction. Broussard v. State, No.
01-05-00245-CR (Tex. App.-Houston [1st Dist.], delivered Dec. 8, 2005, pet. ref'd).
	Applicant contends, among other things, that the indictment was defective, that he was denied his
right to challenge the composition of the grand jury, and that trial counsel was ineffective. Applicant also
raises other grounds, but despite being typed, these grounds are not legible. Accordingly, we dismiss this
application.  

Filed: January 23, 2008.
Do not publish